Caehoon, J.,
delivered the opinion of the court.
On consideration of the admissibility of evidence of a confession, in the absence of the jury, the state produced five witnesses. Early in the testimony of the first of these, it appeared that the confession was taken down by a stenographer. These *423stenographic notes, extended, were shown to be in court. All the evidence showed that the confession was in writing, signed by the defendant, but no objection was made to the oral testimony. The defendant then introduced two witnesses and rested. So the whole testimony covers more than ten pages of this typewritten record. There had been up to this time no hint of any objection. Then, however, we find in the record these words, “The defense here moved that all of the testimony taken by the state be excluded,” with no suggestion of the ground on which the motion was based, and which was overruled. To reverse for this would be to encourage an intolerable practice. The whole examination was then gone over with the jury in the box, with full cross-examination, as it was before the court-in the first instance, without any objection, when, at the end of prolix examinations of witnesses about the confession, we find another general motion to exclude, with no reason given. Courts have some rights and the public has some rights in the disposition of public business. This court will take notice of rulings on objections to questions in the examination of witnesses, currently made, when no reason for the objection is given, if the reason be obvious. But it will not do so in an instance like this, where the objection, however obvious, comes, at the end of tedious examinations, in a motion to exclude. Moreover, here it must be assumed that no hurt could possibly have been done the defendant. The writing was there in court, subject to the demand of either side, and it was not produced to show any variance' from the oral evidence. Astute counsel would have done this if they saw any help in it. ,
Affirmed.